Order appealed from in so far as it awards the custody of the child to the respondent unanimously reversed, with twenty dollars costs and disbursements. The order is further modified to the extent of referring the matter to an official referee to be named to take testimony and report to Special Term on the questions of defendant’s contempt of court and his present financial status. Pending the return of the report of the referee, defendant will continue to make payments as provided in the decree of divorce. Payments to be made to plaintiff’s committee. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.